      Case: 1:20-cv-02394 Document #: 1 Filed: 04/17/20 Page 1 of 28 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

OAKLEY, INC.,
                                                    Case No. 20-cv-02394
               Plaintiff,
                                                    JURY TRIAL DEMANDED
v.

LIGHTAKE,
               Defendant.


                                         COMPLAINT

       Plaintiff Oakley, Inc. (“Oakley” or “Plaintiff”) hereby brings the present action against

Defendant LighTake (“Defendant”) and alleges as follows:

                                     I. INTRODUCTION

       1.      This action has been filed by Oakley to address Defendant’s selling and offering

for sale of sunglasses or other products featuring infringements and/or counterfeits of Oakley’s

trademarks and patented designs (collectively referred to herein as the “Infringing Products”)

through Defendant’s website at lightake.com. Oakley seeks to address Defendant’s infringement

and/or counterfeiting of its registered trademarks and patented designs, as well as to protect

unknowing consumers from purchasing low-quality Infringing Products over the Internet.

Oakley has been and continues to be irreparably damaged through consumer confusion, dilution,

and tarnishment of its valuable trademarks and infringement of its patented designs as a result of

Defendant’s actions and seeks injunctive and monetary relief.




                                                1
      Case: 1:20-cv-02394 Document #: 1 Filed: 04/17/20 Page 2 of 28 PageID #:2




                               II. JURISDICTION AND VENUE

         2.     This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., the Patent Act, 35

U.S.C. § 1, et seq., 28 U.S.C. § 1338(a) and (b), and 28 U.S.C. § 1331.

         3.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendant because Defendant directly targets

business activities toward consumers in Illinois and causes harm to Oakley’s business within this

Judicial District.   Defendant has targeted sales from Illinois residents by operating a fully

interactive and commercial website that offers to sell and has sold Infringing Products to

residents of Illinois at lightake.com.    Defendant is committing tortious acts in Illinois, is

engaging in interstate commerce, and has wrongfully caused Oakley substantial injury in the

State of Illinois.

                                       III. THE PARTIES

Plaintiff Oakley

         4.     Oakley is a corporation organized and existing under the laws of the State of

Washington, having its principal place of business at One Icon, Foothill Ranch, California

92610.

         5.     Oakley is an indirect, wholly-owned subsidiary of Luxottica Group S.p.A.

         6.     Oakley is an internationally recognized manufacturer, distributor and retailer of

eyewear, apparel, footwear, outerwear, jackets, accessories and other merchandise, all of which

prominently display its famous, internationally-recognized and federally-registered trademarks,

including OAKLEY and various Icon logos (collectively, the “Oakley Products”).             Oakley

Products have become enormously popular and even iconic, driven by Oakley’s arduous quality




                                                2
      Case: 1:20-cv-02394 Document #: 1 Filed: 04/17/20 Page 3 of 28 PageID #:3




standards and innovative design. Among the purchasing public, genuine Oakley Products are

instantly recognizable as such. In the United States and around the world, the Oakley brand has

come to symbolize high quality, and Oakley Products are among the most recognizable eyewear,

apparel, footwear, outerwear, jackets and accessories in the world.

       7.      Oakley Products are distributed and sold to consumers through retailers

throughout the United States, including through authorized retailers in Illinois, the official

Oakley.com website which was launched in 1995, and Oakley O Stores, including one located at

835 N. Michigan Avenue in Chicago, Illinois.

       8.      Oakley incorporates a variety of distinctive marks in the design of its various

Oakley Products. As a result of its long-standing use, Oakley owns common law trademark

rights in its Oakley trademarks. Oakley has also registered its trademarks with the United States

Patent and Trademark Office.      Oakley Products typically include at least one of Oakley’s

registered trademarks. Oakley uses its trademarks in connection with the marketing of its

Oakley Products, including, but not limited to, the following marks which are collectively

referred to as the “Oakley Trademarks.”

     Registration              Trademark                         Good and Services
      Number
                                                      For: Protective eyewear, namely
                                                      spectacles, prescription eyewear, anti
                                                      glare glasses and sunglasses and their
      3,151,994                                       parts and accessories, namely
                                                      replacement lenses, frames, earstems,
                                                      and nose pieces; cases specially adapted
                                                      for spectacles and sunglasses and their
                                                      parts and accessories in class 9.
                                                      For: protective and/or anti-glare eyewear,
                                                      namely sunglasses, goggles, spectacles
                                                      and their parts and accessories, namely
      1,984,501
                                                      replacement lenses, earstems, frames,
                                                      nose pieces and foam strips; cases
                                                      specially adapted for protective and/or


                                                3
     Case: 1:20-cv-02394 Document #: 1 Filed: 04/17/20 Page 4 of 28 PageID #:4




                                                   anti-glare eyewear and their parts and
                                                   accessories; clothing and headwear,
                                                   namely t-shirts, sweatshirts, jackets, hats,
                                                   and caps in class 9.
                                                   For: Eyewear, namely, sunglasses, sports
                                                   goggles, spectacles and their parts and
                                                   accessories, namely, replacement lenses,
      4,407,750                                    ear stems, frames, nose pieces and foam
                                                   strips; cases specially adapted for
                                                   eyewear and their parts and accessories
                                                   in class 9.

       9.     The above registrations for the Oakley Trademarks are valid, subsisting, in full

force and effect, and incontestable pursuant to 15 U.S.C. § 1065. The Oakley Trademarks have

been used exclusively and continuously by Oakley for many years and have never been

abandoned. Attached hereto as Exhibit 1 are true and correct copies of the United States

Registration Certificates for the Oakley Trademarks included in the above table. Incontestable

status under 15 U.S.C. § 1065 provides that the registrations for the Oakley Trademarks are

conclusive evidence of the validity of the Oakley Trademarks and of the registration of the

Oakley Trademarks, of Oakley’s ownership of the Oakley Trademarks, and of Oakley’s

exclusive right to use the Oakley Trademarks in commerce. 15 U.S.C. §§ 1115(b), 1065.

       10.     The Oakley Trademarks are exclusive to Oakley, and are displayed extensively

on Oakley Products and in Oakley’s marketing and promotional materials. Oakley Products

have long been among the most popular eyewear and apparel in the world and have been

extensively promoted and advertised at great expense. In fact, Oakley has expended millions of

dollars annually in advertising, promoting and marketing featuring their trademarks, including

the Oakley Trademarks. Oakley Products have also been the subject of extensive unsolicited

publicity resulting from their high-quality and innovative designs. Because of these and other




                                              4
      Case: 1:20-cv-02394 Document #: 1 Filed: 04/17/20 Page 5 of 28 PageID #:5




factors, the Oakley name and the Oakley Trademarks have become famous throughout the

United States.

       11.       The Oakley Trademarks are distinctive when applied to the Oakley Products,

signifying to the purchaser that the products come from Oakley and are manufactured to

Oakley’s quality standards. Whether Oakley manufactures the products itself or licenses others

to do so, Oakley has ensured that products bearing its trademarks are manufactured to the highest

quality standards. The Oakley Trademarks have achieved tremendous fame and recognition,

which has only added to the inherent distinctiveness of the marks. As such, the goodwill

associated with the Oakley Trademarks is of incalculable and inestimable value to Oakley.

       12.       Since at least as early as 1995, Oakley has operated a website where it promotes

and sells genuine Oakley Products at Oakley.com. Sales of Oakley Products via the Oakley.com

website represent a significant portion of Oakley’s business. The Oakley.com website features

proprietary content, images and designs exclusive to Oakley.

       13.        Oakley’s innovative marketing and product designs have enabled Oakley to

achieve widespread recognition and fame and have made the Oakley Trademarks some of the

most well-known marks in the eyewear and apparel industry. The widespread fame, outstanding

reputation, and significant goodwill associated with the Oakley brand have made the Oakley

Trademarks valuable assets of Oakley.

       14.        Oakley has expended substantial time, money, and other resources in

developing, advertising and otherwise promoting the Oakley Trademarks. As a result, products

bearing the Oakley Trademarks are widely recognized and exclusively associated by consumers,

the public, and the trade as being high-quality products sourced from Oakley. Oakley is a multi-




                                                 5
      Case: 1:20-cv-02394 Document #: 1 Filed: 04/17/20 Page 6 of 28 PageID #:6




million-dollar operation, and Oakley Products have become among the most popular of their

kind in the world.

       15.       In addition to Oakley’s valuable trademarks, Oakley Products are further known

for their distinctive designs. Like the Oakley Trademarks, these designs are broadly recognized

by consumers. Sunglasses fashioned after these designs are associated with the quality and

innovation that the public has come to expect from Oakley Products. Oakley uses these designs

in connection with the marketing of its Oakley Products, including, but not limited to, the

following patented designs, herein referred to as the “Oakley Designs.”

    Patent Number                            Claim                          Issue Date
       D675,666                                                           February 5, 2013




       D710,434                                                            August 5, 2014




       D719,209                                                           December 9, 2014




       D725,695                                                            March 31, 2015




       D725,696                                                            March 31, 2015




                                               6
     Case: 1:20-cv-02394 Document #: 1 Filed: 04/17/20 Page 7 of 28 PageID #:7




      D659,180                                                                May 8, 2012




      D568,917                                                                May 13, 2008




       16.     Oakley is the lawful assignee of all right, title and interest in and to the United

States Design Patent No. D675,666 (“the ‘666 Patent”). The ‘209 Patent was lawfully issued on

February 5, 2013 with named inventors Lek Thixton and Jae Shin.

       17.     Oakley is the lawful assignee of all right, title and interest in and to the United

States Design Patent No. D710,434 (“the ‘434 Patent”). The ‘209 Patent was lawfully issued on

August 5, 2014 with a named inventor of Lek Thixton.

       18.     Oakley is the lawful assignee of all right, title and interest in and to the United

States Design Patent No. D719,209 (“the ‘209 Patent”). The ‘209 Patent was lawfully issued on

December 9, 2014 with a named inventor of Nicolas Adolfo Garfias.

       19.     Oakley is the lawful assignee of all right, title and interest in and to the United

States Design Patent No. D725,695 (“the ‘695 Patent”). The ‘695 Patent was lawfully issued on

March 31, 2015 with a named inventor of Nicolas Adolfo Garfias.

       20.     Oakley is the lawful assignee of all right, title and interest in and to the United

States Design Patent No. D725,696 (“the ‘696 Patent”). The ‘696 Patent was lawfully issued on

March 31, 2015 with a named inventor of Nicholas Adolfo Garfias.



                                               7
      Case: 1:20-cv-02394 Document #: 1 Filed: 04/17/20 Page 8 of 28 PageID #:8




       21.       Oakley is the lawful assignee of all right, title and interest in and to the United

States Design Patent No. D659,180 (“the ‘180 Patent”). The ‘180 Patent was lawfully issued on

May 8, 2012 with a named inventor of Hans Moritz.

       22.       Oakley is the lawful assignee of all right, title and interest in and to the United

States Design Patent No. D568,917 (“the ‘917 Patent”). The ‘917 Patent was lawfully issued on

May 13, 2008 with a named inventor of Peter Yee.

       23.       Attached hereto as Exhibit 2 are true and correct copies of the ‘666 Patent, the

‘434 Patent, the ‘209 Patent, the ‘695 Patent, the ‘696 Patent, the ‘180 Patent, and the ‘917

Patent (previously, collectively defined as the “Oakley Designs”).

       24.       Oakley has not granted a license or any other form of permission to Defendant

with respect to the Oakley Trademarks or the Oakley Designs.

Defendant

       25.       On information and belief, Defendant LighTake is a corporation organized and

existing under the laws of the People’s Republic of China.

       26.       Defendant conducts business throughout the United States, including within the

State of Illinois and this Judicial District, through at least the operation of the fully interactive,

commercial website at lightake.com. Defendant targets the United States, including Illinois

residents, and has offered to sell, and has sold, Infringing Products to consumers within the State

of Illinois through the lightake.com website.

                        IV. DEFENDANT’S UNLAWFUL CONDUCT

       27.       Defendant operates a fully interactive, commercial website located at

lightake.com.




                                                  8
      Case: 1:20-cv-02394 Document #: 1 Filed: 04/17/20 Page 9 of 28 PageID #:9




       28.      Defendant is engaged in designing, manufacturing, advertising, promoting,

distributing, selling, and/or offering for sale products on its website at lightake.com bearing at

least one logo, source-identifying indicia, and design elements that are studied imitations,

infringements, and/or counterfeits of the Oakley Trademarks (previously defined as the

“Infringing Products”).

       29.      Defendant is involved in the importation, offering for sale, and/or sale of

sunglasses that infringe the Oakley Designs (previously defined as the “Infringing Products”).

       30.      Oakley’s investigator visited Defendant’s website at lightake.com and purchased

Infringing Products.

       31.      The purchased Infringing Products were shipped to the State of Illinois.

       32.      The purchased Infringing Products were inspected and it was determined that the

purchased Infringing Products were counterfeit and infringed the Oakley Trademarks and/or the

Oakley Designs.

       33.      A comparison of the Oakley Trademarks to Defendant’s Infringing Products

exemplifies Defendant’s counterfeiting and infringement of the Oakley Trademarks.

             Oakley Trademarks                         Defendant’s Infringing Products




             (Reg. No. 3,151,994)




                                                9
     Case: 1:20-cv-02394 Document #: 1 Filed: 04/17/20 Page 10 of 28 PageID #:10




                 (Reg. No. 1,984,501)




                 (Reg. No. 1,984,501)




                    CROSSLINK
                 (Reg. No. 4,407,750)




           34.      On information and belief, Defendant is well aware of the extraordinary fame

and strength of the Oakley Trademarks and the goodwill associated therewith.

           35.      Defendant, without any authorization, license, or other permission from Oakley,

has used the Oakley Trademarks in connection with the advertisement, distribution, offering for

sale, and sale of the Infringing Products into the United States and Illinois over the Internet.

           36.      Defendant’s use of infringements and/or counterfeits of the Oakley Trademarks

in the advertisement, distribution, offering for sale, and sale of the Infringing Products was

willful.

           37.      Defendant’s willful use of infringements and/or counterfeits of the Oakley

Trademarks in connection with the advertisement, distribution, offering for sale, and sale of the


                                                  10
    Case: 1:20-cv-02394 Document #: 1 Filed: 04/17/20 Page 11 of 28 PageID #:11




Infringing Products, including the sale of Infringing Products into Illinois, is likely to cause and

has caused confusion, mistake, and deception by and among consumers and is irreparably

harming Oakley.

       38.      A comparison of Oakley’s claim in the ‘666 Patent with Infringing Products

offered for sale on lightake.com exemplifies Defendant’s infringement of United States Design

Patent No. D675,666 owned by Oakley.




                                                11
    Case: 1:20-cv-02394 Document #: 1 Filed: 04/17/20 Page 12 of 28 PageID #:12




             Oakley ‘666 Design Claim                   Defendant’s Infringing Products

       39.      A comparison of Oakley’s claim in the ‘434 Patent with Infringing Products

offered for sale on lightake.com exemplifies Defendant’s infringement of United States Design

Patent No. D710,434 owned by Oakley.




                                             12
    Case: 1:20-cv-02394 Document #: 1 Filed: 04/17/20 Page 13 of 28 PageID #:13




         Oakley ‘434 Design Claim                    Defendant’s Infringing Products

       40.     A comparison of Oakley’s claim in the ‘209 Patent with Infringing Products

offered for sale on lightake.com exemplifies Defendant’s infringement of United States Design

Patent No. D661,209 owned by Oakley.




                                             13
    Case: 1:20-cv-02394 Document #: 1 Filed: 04/17/20 Page 14 of 28 PageID #:14




         Oakley ‘209 Design Claim                   Defendant’s Infringing Products

       41.     A comparison of Oakley’s claim in the ‘695 Patent with an Infringing Product

offered for sale on lightake.com exemplifies Defendant’s infringement of United States Design

Patent No. D725,695 owned by Oakley.




                                             14
    Case: 1:20-cv-02394 Document #: 1 Filed: 04/17/20 Page 15 of 28 PageID #:15




        Oakley’s ‘695 Design Claim                   Defendant’s Infringing Product


       42.     A comparison of Oakley’s claim in the ‘696 Patent with an Infringing Product

offered for sale on lightake.com exemplifies Defendant’s infringement of United States Design

Patent No. D725,696 owned by Oakley.




                                             15
    Case: 1:20-cv-02394 Document #: 1 Filed: 04/17/20 Page 16 of 28 PageID #:16




        Oakley’s ‘696 Design Claim                   Defendant’s Infringing Product


       43.     A comparison of Oakley’s claim in the ‘180 Patent with an Infringing Product

offered for sale on lightake.com exemplifies Defendant’s infringement of United States Design

Patent No. D659,180 owned by Oakley.




                                             16
    Case: 1:20-cv-02394 Document #: 1 Filed: 04/17/20 Page 17 of 28 PageID #:17




         Oakley’s ‘180 Design Claim                    Defendant’s Infringing Product


       44.     A comparison of Oakley’s claim in the ‘917 Patent with Infringing Products

offered for sale on lightake.com exemplifies Defendant’s infringement of United States Design

Patent No. D568,917 owned by Oakley.




                                             17
    Case: 1:20-cv-02394 Document #: 1 Filed: 04/17/20 Page 18 of 28 PageID #:18




          Oakley’s ‘917 Design Claim                        Defendant’s Infringing Product


       45.     On information and belief, Defendant is well aware of the extraordinary fame of

the Oakley Designs and the high-quality products associated therewith.

       46.       Defendant, without any authorization, license, or other permission from Oakley,

has used the Oakley Designs in connection with the making, using, offering to sell, selling, or

importing of Infringing Products into the United States and Illinois over the Internet.

       47.       Defendant’s use of infringements of the Oakley Designs in the making, using,

offering to sell, selling, or importing of the Infringing Products was willful.

       48.       Defendant’s willful use of infringements of the Oakley Designs in connection

with the making, using, offering to sell, selling, or importing of Infringing Products, including

the sale of Infringing Products into Illinois, is irreparably harming Oakley.

                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

       49.       Oakley hereby re-allege and incorporate by reference the allegations set forth in

the preceding paragraphs.

       50.       This is a trademark infringement action against Defendant based on its

unauthorized use in commerce of counterfeit imitations of the federally registered Oakley

Trademarks in connection with the sale, offering for sale, distribution, and/or advertising of



                                                 18
    Case: 1:20-cv-02394 Document #: 1 Filed: 04/17/20 Page 19 of 28 PageID #:19




infringing goods. The Oakley Trademarks are highly distinctive marks. Consumers have come

to expect the highest quality from Oakley Products sold or marketed under the Oakley

Trademarks.

       51.      Defendant has sold, offered to sell, marketed, distributed and advertised products

bearing infringements and/or counterfeits of the Oakley Trademarks without Oakley’s

permission.

       52.      Oakley is the exclusive owner of the Oakley Trademarks. Oakley’s United

States Registrations for the Oakley Trademarks (Exhibits 1) are in full force and effect. On

information and belief, Defendant has knowledge of Oakley’s rights in the Oakley Trademarks

and is willfully infringing and intentionally using counterfeits of the Oakley Trademarks.

Defendant’s willful, intentional and unauthorized use of the Oakley Trademarks is likely to cause

and is causing confusion, mistake, and deception as to the origin and quality of the Infringing

Products among the general public.

       53.      Defendant’s    activities   constitute   willful   trademark   infringement    and

counterfeiting under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       54.      Oakley has no adequate remedy at law, and if Defendant’s actions are not

enjoined, Oakley will continue to suffer irreparable harm to its reputation and the goodwill of its

well-known Oakley Trademarks.

       55.      The injuries and damages sustained by Oakley has been directly and proximately

caused by Defendant’s wrongful reproduction, use, advertisement, promotion, offering to sell,

and sale of Infringing Products.




                                                19
    Case: 1:20-cv-02394 Document #: 1 Filed: 04/17/20 Page 20 of 28 PageID #:20




                                   COUNT II
                  FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       56.      Oakley hereby re-alleges and incorporates by reference the allegations set forth in

the preceding paragraphs.

       57.      Defendant’s promotion, marketing, offering for sale, and sale of Infringing

Products has created and is creating a likelihood of confusion, mistake, and deception among the

general public as to the affiliation, connection, or association with Oakley or the origin,

sponsorship, or approval of Defendant’s Infringing Products by Oakley.

       58.      By using the Oakley Trademarks on the Infringing Products, Defendant created a

false designation of origin and a misleading representation of fact as to the origin and

sponsorship of the Infringing Products.

       59.      Defendant’s false designation of origin and misrepresentation of fact as to the

origin and/or sponsorship of the Infringing Products to the general public involves counterfeit

marks and is a willful violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125.

       60.      Oakley has no adequate remedy at law and, if Defendant’s actions are not

enjoined, Oakley will continue to suffer irreparable harm to its reputation and the goodwill of the

Oakley brand.

                              COUNT III
        INFRINGEMENT OF UNITED STATES DESIGN PATENT NO. D675,666
                            (35 U.S.C. § 271)

       61.       Oakley hereby re-alleges and incorporates by reference the allegations set forth

in the preceding paragraphs.

       62.       Defendant makes, uses, offers for sale, sells, and/or imports into the United

States for subsequent sale or use products that infringe directly and/or indirectly the ornamental

design claimed in the ‘666 Patent.



                                                20
    Case: 1:20-cv-02394 Document #: 1 Filed: 04/17/20 Page 21 of 28 PageID #:21




       63.      Defendant has infringed the ‘666 Patent through the aforesaid acts, and will

continue to do so unless enjoined by this Court. Defendant’s wrongful conduct has caused

Oakley to suffer irreparable harm resulting from the loss of its lawful patent rights to exclude

others from making, using, selling, offering for sale and importing the patented inventions.

Oakley is entitled to injunctive relief pursuant to 35 U.S.C. § 283.

       64.      Oakley is entitled to recover damages adequate to compensate for the

infringement, including Defendant’s profits pursuant to 35 U.S.C. § 289. Oakley is entitled to

recover any other damages as appropriate pursuant to 35 U.S.C. § 284.

                              COUNT IV
        INFRINGEMENT OF UNITED STATES DESIGN PATENT NO. D710,434
                            (35 U.S.C. § 271)

       65.      Oakley hereby re-alleges and incorporates by reference the allegations set forth

in the preceding paragraphs.

       66.      Defendant makes, uses, offers for sale, sells, and/or imports into the United

States for subsequent sale or use products that infringe directly and/or indirectly the ornamental

design claimed in the ‘434 Patent.

       67.      Defendant has infringed the ‘434 Patent through the aforesaid acts, and will

continue to do so unless enjoined by this Court. Defendant’s wrongful conduct has caused

Oakley to suffer irreparable harm resulting from the loss of its lawful patent rights to exclude

others from making, using, selling, offering for sale and importing the patented inventions.

Oakley is entitled to injunctive relief pursuant to 35 U.S.C. § 283.

       68.      Oakley is entitled to recover damages adequate to compensate for the

infringement, including Defendant’s profits pursuant to 35 U.S.C. § 289. Oakley is entitled to

recover any other damages as appropriate pursuant to 35 U.S.C. § 284.




                                                 21
    Case: 1:20-cv-02394 Document #: 1 Filed: 04/17/20 Page 22 of 28 PageID #:22




                               COUNT V
        INFRINGEMENT OF UNITED STATES DESIGN PATENT NO. D719,209
                            (35 U.S.C. § 271)

       69.      Oakley hereby re-alleges and incorporates by reference the allegations set forth

in the preceding paragraphs.

       70.      Defendant makes, uses, offers for sale, sells, and/or imports into the United

States for subsequent sale or use products that infringe directly and/or indirectly the ornamental

design claimed in the ‘209 Patent.

       71.      Defendant has infringed the ‘209 Patent through the aforesaid acts, and will

continue to do so unless enjoined by this Court. Defendant’s wrongful conduct has caused

Oakley to suffer irreparable harm resulting from the loss of its lawful patent rights to exclude

others from making, using, selling, offering for sale and importing the patented inventions.

Oakley is entitled to injunctive relief pursuant to 35 U.S.C. § 283.

       72.      Oakley is entitled to recover damages adequate to compensate for the

infringement, including Defendant’s profits pursuant to 35 U.S.C. § 289. Oakley is entitled to

recover any other damages as appropriate pursuant to 35 U.S.C. § 284.

                              COUNT VI
        INFRINGEMENT OF UNITED STATES DESIGN PATENT NO. D725,695
                            (35 U.S.C. § 271)

       73.      Oakley hereby re-alleges and incorporates by reference the allegations set forth

in the preceding paragraphs.

       74.      Defendant makes, uses, offers for sale, sells, and/or imports into the United

States for subsequent sale or use products that infringe directly and/or indirectly the ornamental

design claimed in the ‘695 Patent.




                                                 22
    Case: 1:20-cv-02394 Document #: 1 Filed: 04/17/20 Page 23 of 28 PageID #:23




       75.      Defendant has infringed the ‘695 Patent through the aforesaid acts, and will

continue to do so unless enjoined by this Court. Defendant’s wrongful conduct has caused

Oakley to suffer irreparable harm resulting from the loss of its lawful patent rights to exclude

others from making, using, selling, offering for sale and importing the patented inventions.

Oakley is entitled to injunctive relief pursuant to 35 U.S.C. § 283.

       76.      Oakley is entitled to recover damages adequate to compensate for the

infringement, including Defendant’s profits pursuant to 35 U.S.C. § 289. Oakley is entitled to

recover any other damages as appropriate pursuant to 35 U.S.C. § 284.

                              COUNT VII
        INFRINGEMENT OF UNITED STATES DESIGN PATENT NO. D725,696
                            (35 U.S.C. § 271)

       77.      Oakley hereby re-alleges and incorporates by reference the allegations set forth

in the preceding paragraphs.

       78.      Defendant makes, uses, offers for sale, sells, and/or imports into the United

States for subsequent sale or use products that infringe directly and/or indirectly the ornamental

design claimed in the ‘696 Patent.

       79.      Defendant has infringed the ‘696 Patent through the aforesaid acts, and will

continue to do so unless enjoined by this Court. Defendant’s wrongful conduct has caused

Oakley to suffer irreparable harm resulting from the loss of its lawful patent rights to exclude

others from making, using, selling, offering for sale and importing the patented inventions.

Oakley is entitled to injunctive relief pursuant to 35 U.S.C. § 283.

       80.      Oakley is entitled to recover damages adequate to compensate for the

infringement, including Defendant’s profits pursuant to 35 U.S.C. § 289. Oakley is entitled to

recover any other damages as appropriate pursuant to 35 U.S.C. § 284.




                                                 23
    Case: 1:20-cv-02394 Document #: 1 Filed: 04/17/20 Page 24 of 28 PageID #:24




                              COUNT VIII
        INFRINGEMENT OF UNITED STATES DESIGN PATENT NO. D659,180
                            (35 U.S.C. § 271)

       81.      Oakley hereby re-alleges and incorporates by reference the allegations set forth

in the preceding paragraphs.

       82.      Defendant makes, uses, offers for sale, sells, and/or imports into the United

States for subsequent sale or use products that infringe directly and/or indirectly the ornamental

design claimed in the ‘180 Patent.

       83.      Defendant has infringed the ‘180 Patent through the aforesaid acts, and will

continue to do so unless enjoined by this Court. Defendant’s wrongful conduct has caused

Oakley to suffer irreparable harm resulting from the loss of its lawful patent rights to exclude

others from making, using, selling, offering for sale and importing the patented inventions.

Oakley is entitled to injunctive relief pursuant to 35 U.S.C. § 283.

       84.      Oakley is entitled to recover damages adequate to compensate for the

infringement, including Defendant’s profits pursuant to 35 U.S.C. § 289. Oakley is entitled to

recover any other damages as appropriate pursuant to 35 U.S.C. § 284.

                              COUNT IX
        INFRINGEMENT OF UNITED STATES DESIGN PATENT NO. D568,917
                            (35 U.S.C. § 271)

       85.      Oakley hereby re-alleges and incorporates by reference the allegations set forth

in the preceding paragraphs.

       86.      Defendant makes, uses, offers for sale, sells, and/or imports into the United

States for subsequent sale or use products that infringe directly and/or indirectly the ornamental

design claimed in the ‘917 Patent.




                                                 24
    Case: 1:20-cv-02394 Document #: 1 Filed: 04/17/20 Page 25 of 28 PageID #:25




       87.       Defendant has infringed the ‘917 Patent through the aforesaid acts, and will

continue to do so unless enjoined by this Court. Defendant’s wrongful conduct has caused

Oakley to suffer irreparable harm resulting from the loss of its lawful patent rights to exclude

others from making, using, selling, offering for sale and importing the patented inventions.

Oakley is entitled to injunctive relief pursuant to 35 U.S.C. § 283.

       88.       Oakley is entitled to recover damages adequate to compensate for the

infringement, including Defendant’s profits pursuant to 35 U.S.C. § 289. Oakley is entitled to

recover any other damages as appropriate pursuant to 35 U.S.C. § 284.

                                    PRAYER FOR RELIEF

WHEREFORE, Oakley prays for judgment against Defendant as follows:

1) That Defendant, its officers, agents, servants, employees, attorneys, confederates, and all

   persons acting for, with, by, through, under or in active concert with it be temporarily,

   preliminarily and permanently enjoined and restrained from:

       a. using the Oakley Trademarks or any reproductions, counterfeit copies or colorable

             imitations thereof in any manner in connection with the distribution, marketing,

             advertising, offering for sale, or sale of any product that is not a genuine Oakley

             Product or is not authorized by Oakley to be sold in connection with the Oakley

             Trademarks;

       b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

             Oakley Product or any other product produced by Oakley, that is not Oakley’s or not

             produced under the authorization, control or supervision of Oakley and approved by

             Oakley for sale under the Oakley Trademarks;




                                                 25
    Case: 1:20-cv-02394 Document #: 1 Filed: 04/17/20 Page 26 of 28 PageID #:26




       c. committing any acts calculated to cause consumers to believe that Defendant’s

          products are those sold under the authorization, control or supervision of Oakley, or

          are sponsored by, approved by, or otherwise connected with Oakley;

       d. further infringing the Oakley Trademarks and damaging Oakley’s goodwill;

       e. importing, offering for sale, or selling any products not authorized by Oakley and that

          include any reproduction, copy or colorable imitation of the patented designs claimed

          in any of the Oakley Designs;

       f. manufacturing, shipping, delivering, holding for sale, transferring or otherwise

          moving, storing, distributing, returning, or otherwise disposing of, in any manner,

          products or inventory not manufactured by or for Oakley, nor authorized by Oakley to

          be sold or offered for sale, and which bear any of Oakley’s trademarks, including the

          Oakley Trademarks, or any reproductions, counterfeit copies or colorable imitations

          thereof and/or which include any reproductions, copies or colorable imitations of the

          patented designs claimed in any of the Oakley Designs;

       g. aiding, abetting, contributing to or otherwise assisting anyone in infringing upon the

          Oakley Trademarks or the Oakley Designs; and

       h. effecting assignments or transfers, forming new entities or associations or utilizing

          any other device for the purpose of circumventing or otherwise avoiding the

          prohibitions set forth in Subparagraphs (a) through (g);

2) That Defendant, within fourteen (14) days after service of judgment with notice of entry

   thereof upon it, be required to file with the Court and serve upon Oakley a written report

   under oath setting forth in detail the manner in which Defendant has complied with

   paragraph 1, a through h, supra;




                                               26
    Case: 1:20-cv-02394 Document #: 1 Filed: 04/17/20 Page 27 of 28 PageID #:27




3) That Defendant account for and pay to Oakley all profits realized by Defendant by reason of

   Defendant’s unlawful acts herein alleged, and that the amount of damages for infringement

   of the Oakley Trademarks be increased by a sum not exceeding three times the amount

   thereof as provided by 15 U.S.C. § 1117;

4) That Oakley be awarded statutory damages for willful trademark counterfeiting pursuant to

   15 U.S.C. § 1117(c) of $2,000,000.00 (two million dollars) for each and every use of the

   Oakley Trademarks;

5) That Oakley be awarded such damages as it shall prove at trial against Defendant that are

   adequate to compensate Oakley for infringement of the Oakley Designs and all of the profits

   realized by Defendant, or others acting in concert or participation with Defendant, from

   Defendant’s unauthorized use and infringement of the Oakley Designs;

6) That Oakley be awarded from Defendant, as a result of Defendant’s use of the Oakley

   Designs, three times Oakley’s damages therefrom and three times Defendant’s profits

   therefrom, after an accounting, pursuant to 35 U.S.C. § 284;

7) That Oakley be awarded its reasonable attorneys’ fees and costs; and

8) Award any and all other relief that this Court deems just and proper.

                                        JURY DEMAND
Pursuant to Fed. R. Civ. P. 38, Oakley hereby demands a trial by jury as to all issues so triable.




                                                 27
    Case: 1:20-cv-02394 Document #: 1 Filed: 04/17/20 Page 28 of 28 PageID #:28




Dated this 17th day of April 2020.    Respectfully submitted,


                                      /s/ Justin R. Gaudio
                                      Amy C. Ziegler
                                      Justin R. Gaudio
                                      Allyson M. Martin
                                      Jake M. Christensen
                                      Greer, Burns & Crain, Ltd.
                                      300 South Wacker Drive, Suite 2500
                                      Chicago, Illinois 60606
                                      312.360.0080 / 312.360.9315 (facsimile)
                                      aziegler@gbc.law
                                      jgaudio@gbc.law
                                      amartin@gbc.law
                                      jchristensen@gbc.law

                                      Counsel for Plaintiff Oakley, Inc.




                                        28
